U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza No. 2, Block 3, Renmin Road South Chengdu, P. R. China, 610041 +0086-028-86154737 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 45 days. Yes [X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes [] No [X] As of May 16, 2011,we are authorized to issue up to 50,000,000 shares of Common Stock, par value $0.001 per share and 10,000,000 shares of Series A Preferred Stock, of which29,396,276 and-0- preferred shares respectivelyare outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Consolidated Balance Sheets at March 31, 2011 (unaudited) and June 30, 2010 3 Unaudited Consolidated Statements ofOperations for the three months ended March 31, 2011 and 2010, and nine months ended March 31, 2011 and 2010 4 Unaudited Consolidated Statements ofComprehensive Income for the three months ended March 31, 2011 and 2010, and nine months ended March 31, 2011 and 2010 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended March 31, 2011 and 2010 6 Unaudited notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis or Plan of Operation 16 Item 3.Quantitative and Qualitative Disclosure About Market Risk 21 Item 4.Controls and Procedures 21 PART II – OTHER INFORMATION 22 Item 1.Legal Proceedings 22 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 22 Item 3.Defaults Upon Senior Securities 22 Item 4.(Removed and Reserved) 22 Item 5. Other Information 22 Item 6.Exhibits 22 2 PART I- FINANCIAL INFORMATION TIANYIN PHARMACEUTICAL CO., INC. Consolidated Balance Sheets March 31, June 30, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $436,515 and $421,079 at March 31, 2011 and June 30, 2010, respectively Inventory Advance payments Loans receivable - Other current assets Total current assets Property and equipment, net Intangibles, net Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable – construction related Short-term bank loans VAT taxes payable Income taxes payable Other taxes payable Dividends payable Other current liabilities Total current liabilities Total liabilities Equity Stockholders’ equity: Common stock, $0.001 par value, 50,000,000 shares authorized, 29,396,276 and 27,371,526 shares issued and outstanding at March 31, 2011 and June 30, 2010, respectively Series A convertible preferred stock, $0.001 par value -0- and 1,360,250 - shares issued and outstanding at March 31, 2011 and June 30, 2010, Respectively Additional paid-in capital Statutory reserve Treasury stock ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, Sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income from operations Other income (expenses): Interest income Interest expense ) Other income (expenses) - - - ) Total other Income (Expenses) ) ) Income before provision for income tax Provision for income tax Net income Less: Net income (loss) attributable to noncontrolling interest ) Net income attributable to Tianyin Pharmaceutical Co., Inc. Basic earnings per share $ Diluted earnings per share $ Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended March 31, For the Nine Months Ended March 31, Net income $ Other comprehensive income Foreign currency translation adjustment ) Total other comprehensive income ) Comprehensive income Comprehensive income attributable to the noncontrolling interest ) - ) ) Comprehensive income attributable to Tianyin Pharmaceutical Co., Inc. $ The accompanying notes are an integral part of these consolidated financial statements. 5 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended March 31, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Bad debt expense - Share-based payments Loss on disposal of fixed assets - Changes in assets and liabilities: Accounts receivable ) ) Inventory ) Other current assets Accounts payable and accrued expenses ) Accounts payable – construction related VAT taxes payable Income taxes payable Other taxes payable Dividends payable ) - Other current liabilities ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Additions to intangible assets – approved drugs - ) Loans receivable ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from bank loans Additional paid-in capital - Contribution from minority shareholders - Dividends paid ) ) Net cash provided by financing activities Effect of foreign currency translation on cash Net increase in cash and cash equivalents Cash and cash equivalents – beginning Cash and cash equivalents – ending $ $ Supplemental schedule of non cash activities Advance payments exchanged for intangible assets – drug $ - $ The accompanying notes are an integral part of these consolidated financial statements. 6 TIANYIN PHARMACEUTICAL CO., INC. Notes to Consolidated Financial Statements (Unaudited) Note 1 – Organization and Nature of Business Tianyin Pharmaceutical Inc. (the “Company” or “TPI”), formerly Viscorp, Inc, a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, was established under the laws of Delaware on August 20, 2002. The accompanying consolidated financial statements include the financial statements of TPI and its subsidiaries. TPI’s primary business is to develop, manufacture, and sell pharmaceutical products. On January 16, 2008, Viscorp Inc. (“Viscorp”) completed a reverse acquisition of Raygere Limited (“Raygere”), which was incorporated in the British Virgin Islands on January 26, 2007 (the “Share Exchange”). To accomplish the Share Exchange, Viscorp issued 12,790,800 shares of common stock on a one to one ratio for a 100% equity interest in Raygere, per the terms of the Share Exchange and Bill of Sale of assets of Viscorp and Charles Driscoll. Viscorp was delivered with zero assets and zero liabilities at the time of closing. Following the Share Exchange, Viscorp changed the name to Tianyin Pharmaceutical Inc. The transaction was regarded as a reverse merger whereby Raygere was considered to be the accounting acquirer as its shareholders retained control of TPI after the exchange. Although the Company is the legal parent company, the Share Exchange was treated as a recapitalization of Raygere. Thus, Raygere is the continuing entity for financial reporting purposes. The financial statements have been prepared as if Raygere had always been the reporting company and then on the date of the Share Exchange, had changed its name and reorganized its capital stock. In September 2007, Raygere acquired 100% interest in Grandway Groups Holdings Ltd. (“Grandway”), which was incorporated on May 25, 2007, in the Special Administrative Region of Hong Kong, the People’s Republic of China (“PRC”). On October 30, 2007, Grandway acquired 100% equity interest in Chengdu Tianyin Pharmaceutical Co., Ltd (“Chengdu Tianyin”), which was incorporated on April 1, 1994 in the city of Chengdu, the People’s Republic of China. As a result of the acquisition, Chengdu Tianyin became the wholly owned subsidiary of Grandway and an indirect wholly owned subsidiary of Raygere. The transaction was regarded as a reverse merger whereby Chengdu Tianyin was considered to be the accounting acquirer as both Grandway and Raygere were holding companies with no significant operations and Chengdu Tianyin continues as the primary operating entity even after the exchange, although Raygere is the legal parent company. As such, Chengdu Tianyin (and its historical financial statements) is the continuing entity for financial reporting purposes. The consolidated financial statements reflect all predecessor statements of income and cash flow activities from the inception of TPI in July 2007. In June 2009, TPI invested $723,500 to establish a wholly-owned trading subsidiary, Tianyin Medicine Trading Co., Ltd (“Tianyin Medicine Trading” or “TMT”) for sales and distribution of medicine produced by TPI. As of December 31, 2010, the financial results of TMT are consolidated into the consolidated financial statements presented herein. On August 21, 2009, Sichuan Jiangchuan Pharmaceutical Co., Ltd (“Jiangchuan” or “JCM”) was established by TPI, Sichuan Mingxin Pharmaceutical and an individual investor with raw material pharmaceutical production as its major business. Total registered capital of JCM is $2,934,000, of which TPI accounts for 77%. As of December 31, 2010, registered capital of $1,173,600 has been invested and the results of JCM are consolidated into the consolidated financial statements presented herein. Note 2 – Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United Stated of America. The consolidated financial statements include the accounts of Tianyin Pharmaceutical Co., Inc. and its wholly-owned subsidiaries. All inter-company transactions and balances have been eliminated in consolidation. The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. 7 TIANYIN PHARMACEUTICAL CO., INC. Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (continued) Basis of Presentation (continued) Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. In preparing the accompanying unaudited consolidated financial statements, we evaluated the period from March 31, 2011 through the date the financial statements were issued for material subsequent event requiring recognition or disclosure. (see Note 18) Interim Financial Statements These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the years ended June 30, 2010 and 2009, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim consolidated financial statements follow the same accounting policies and methods of computations as the audited consolidated financial statements for the years ended June 30, 2010 and 2009. Fair value of financial instruments The Company’s financial instruments include cash equivalents, accounts receivable, notes receivable, accounts payable, short-term debt and other financial instruments associated with the issuance of the common stock.The carrying values of cash equivalents, accounts receivable, notes receivable, and accounts payable approximate their fair value because of the short maturity of these instruments. The carrying amounts of the Company’s bank borrowings under its credit facility approximate fair value because the interest rates are reset periodically to reflect current market rates. The Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”) on January 1, 2008.SFAS 157 has been codified as ASC 820-10, “Fair Value Measurements.”ASC 820-10, among other things, defines fair value, establishes a consistent framework for measuring fair value and expands disclosure for each major asset and liability category measured at fair value on either a recurring or nonrecurring basis. ASC 820-10 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, ASC 820-10 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1: Observable inputs such as quoted prices in active markets; Level 2: Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3: Unobservable inputs which there is little or no market data, which require the reporting entity to develop its own assumptions. Reclassification Certain amounts as of March 31, 2010 were reclassified for presentation purposes. 8 TIANYIN PHARMACEUTICAL CO., INC. Notes to Consolidated Financial Statements (Unaudited) Note 3 – Accounts Receivable Trade accounts receivable are stated at original invoice amount less allowance for doubtful receivables based on management’s periodic review of aging of outstanding balances and customer credit history. Allowance for doubtful accounts amounted to $436,515 and $421,079 as of March 31, 2011 and June 30, 2010, respectively. Note 4– Inventory Inventory as of March 31, 2011 and June 30, 2010 consists of the following: March 31, 2011 June 30, 2011 Raw materials $ $ Packaging supplies Work in process Finished goods Subtotal Less: Inventory reserve - Total $ $ Note 5– Property and Equipment Property and equipment as of March 31, 2011 and June 30, 2010 consist of the following: March 31, 2011 June 30, 2010 Buildings $ $ Machinery and equipment Office equipment and furniture Vehicles Subtotal Less: Accumulated depreciation Add: Construction in progress Total $ $ Depreciation expenses for the three months ended March 31, 2011 and 2010 were $137,151 and $127,516, and for nine months ended March 31, 2011 and 2010 were $406,884 and $385,801, respectively. Note 6– Intangible Assets Intangible assets as of March 31, 2011 and June 30, 2010 consist of the following: March 31, 2011 June 30, 2010 Land use rights $ $ Approved drugs: Traditional Chinese Medicine subject to impairment Non-traditional Chinese Medicine Total approved drugs Total Intangible assets Less: accumulated amortization Total $ $ 9 TIANYIN PHARMACEUTICAL CO., INC. Notes to Consolidated Financial Statements (Unaudited) Amortization expenses for the three months ended March 31, 2011 and 2010 were $154,161 and $157,281, and for the nine months ended March 31, 2011 and 2010 were $487,012 and $292,571, respectively. Note 7 – Accounts Payable and Accrued Expenses Accounts payable and accrued expenses consist of the following: March 31, 2011 June 30, 2010 Accounts payable $ $ Accrued expenses Total $ $ The carrying value of accounts payable and accrued expenses approximates their fair value due to the short-term nature of these obligations. Note 8 – Short-Term Bank Loans Short-term bank loans consist of the following: March 31, June 30, On January 29, 2010, the Company obtained a loan from China CITIC Bank. The principal is to be paid in full by January 28, 2011.The interest is to be calculated using an annual fixed interest rate of 5.5755% and paid monthly. The loan is secured by the Company’s property and equipment. $ - $ 1,473,000 On January 1, 2011, the Company obtained a loan from China CITIC Bank. The principal is to be paid in full in July 29, 2011. The interest is calculated using an annual fixed interest rate of 6.1005% and paid monthly. The loan is secured by the Company’s property and equipment. $ $
